DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5, 7, 14, 15-19 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 8 and 9 of prior U.S. Patent No. 10,728,495. This is a statutory double patenting rejection.

Instant application 16/890,465
Patent No. 10,728,495
1. A surveillance assistance system comprising: at least one memory configured to store software instructions; and at least one processor configured to execute the software instructions to perform operations comprising: acquiring position information of one or more operators, each of them having a camera; acquiring a video from the camera; and transmitting an image based on the video acquired from the camera to a terminal carried by an operator selected based on specified-position information indicating a specified position in a target area and the acquired position information.
1. A surveillance assistance apparatus comprising: an operator position information acquiring unit configured to acquire position information of one or more operators, each of them having a camera; a video acquiring unit configured to acquire a video from the camera; and an image transmitting unit configured to transmit an image based on the video acquired from the camera to a terminal carried by an operator selected based on specified-position information indicating a specified position in a target area and the acquired position information, wherein the processor is further configured to select at least one guard using guard position information indicating a position of a guard that carries a video receiving apparatus and the specified-position information and selects the video receiving apparatus carried by the selected guard as the video sharing apparatus.
2. The surveillance assistance system according to claim 1, wherein the at least one processor is further configured to 

3. The surveillance assistance system according to claim 1, wherein the at least one processor is further configured to transmit an image capable of sharing a situation of a spot. 

3. The surveillance assistance apparatus according to claim 1, wherein the image transmitting unit transmits an image capable of sharing a situation of a spot.
5. The surveillance assistance system according to claim 1, wherein the at least one processor is further configured to: calculate a distance between the position indicated by the specified-position information and the position indicated by the guard position information; and select a guard corresponding to the guard position information in which the calculated distance is equal to or less than a predetermined threshold value. 

4. The video transmission apparatus according to claim 1, wherein the processor is further configured to: calculate a distance between the position indicated by the specified-position information and the position indicated by the guard position information; and select a guard corresponding to the guard position information in which the calculated distance is equal to or less than a predetermined threshold value.
7. The surveillance assistance system according to claim 1, wherein the at least one processor is further configured to: generate guard route information indicating a moving route that should be taken by the selected guard on the basis of the guard position information of the selected guard and the specified-position information; and select an imaging apparatus whose imaging range includes the moving route that should be taken by the selected guard using the guard route information.
8. The video transmission apparatus according to claim 6, wherein the processor is further configured to: transmit the guard route information indicating a plurality of routes as the moving route that should be taken by the guard to a surveillance center; receive information of a route selected from among the plurality of routes from the surveillance center; and transmit a video which is captured by an imaging apparatus selected using the received information of the route to the video receiving apparatus carried by the selected guard.
14. The surveillance assistance system according to claim 1, wherein the at least one processor is further configured to acquire a video from the camera selected based on the specified-position information. 

9. The surveillance assistance apparatus according to claim 1, wherein the video acquiring unit is configured to acquire a video from the camera selected based on the specified-position information.




Claims 15-17 list all similar elements of claims 1-3, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-3 applies equally as well to claims 15-17.
Claims 18-20 list all similar elements of claims 1-3, but in non-transitory computer readable medium form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-3 applies equally as well to claims 18-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14-19 and 20 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paco et al. US 2014/0150042
In regarding claim 1, Paco discloses a  surveillance assistance system comprising: at least one memory configured to store software instructions (see fig. 2B processor 101, memory 102; and at least one processor configured to execute the software instructions to perform operations comprising: acquiring position information of one or more operators, each of them having a camera (see cameras may be positioned at different locations throughout a venue and/or oriented in different directions to capture varying perspectives of a live event as the live event occurs..--paragraphs 0031, 0040); acquiring a video from the camera (see cameras may capture various views at the live event such as a portion of a playing field, sidelines, and/or spectator seating areas..—paragraphs 0031); and transmitting an image based on the video acquired from the camera to a terminal carried by an operator selected based on specified-position information indicating a specified position in a target area and the acquired position information (see two mobile devices may view a sharing or transmitting…--paragraphs 0029, 0047). 
In regarding claim 2, Paco discloses a surveillance assistance system according to claim 1, wherein the at least one processor is further configured to display the video acquired from the camera on a display device of a surveillance center (see paragraph 0026). 
In regards to claim 3, Paco discloses a surveillance assistance system according to claim 1, wherein the at least one processor is further configured to transmit an image capable of sharing a situation of a spot (see paragraph 0027). 
In regards to claim 14, Paco discloses a surveillance assistance system according to claim 1, wherein the at least one processor is further configured to acquire a video from the camera selected based on the specified-position information (see cameras may be positioned at different locations throughout a venue and/or oriented in different directions to capture varying perspectives of a live event as the live event occurs..--paragraphs 0031, 0040).
Claims 15-17 list all similar elements of claims 1-3, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-3 applies equally as well to claims 15-17.
Claims 18-20 list all similar elements of claims 1-3, but in non-transitory computer readable medium form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-3 applies equally as well to claims 18-20.

Allowable Subject Matter
Claims 4-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481